DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2006/0214708).
Regarding claim 20, fig. 9 of Huang teaches an apparatus comprising: a first output divider [406] configured to generate a first output clock signal [CLK3] responsive to a first divider value [Ms] and a clock signal [CLK1]; and means for generating a second output clock signal [CLK4] responsive to a second divider value [NSb] and the clock signal and for selectively reducing a phase difference between the first output clock signal and the second output clock signal [410] in response to a determination of whether the first divider value is integrally related to the second divider value (par. 49).

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. Regarding claim 20, applicant contends that the Office action has failed to establish that prior art phase-locked loop implementation of Huang is the same as or equivalent to the structure corresponding to the means for limitation. However, fig. 9 shows means for generating a second output clock (via 408) through a phase lock loop that is used to lock first and second clock signals (where phase difference is reduced when PLL is in lock and based on phase comparator 410 for example). This locking is performed in response to NSb being a divisor of MS where MS=NSb*I (par. 49 describes determining LCM of MS and NSb). Therefore, Huang teaches the structure and function aspects of the means plus function limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896